DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 04/25/2022.  Claims 1, 4-5, 11-12, 15-17, 22-23, 26, 33-34, 37, 39 and 44 are pending in this application and have been considered below.  Claims 2-3, 6-10, 13-14, 18-21, 24-25, 27-32, 35-36, 38, 40-43 and 45-47 are canceled by the applicant.

3.	Applicant arguments regarding the rejection under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20200374911) in view of Nammi et al. (US 20190260495) have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

	Applicant’s argument: Applicant respectfully submits that LEE does not teach or suggest at least the scheme 1 of Applicant's claim 1, i.e., "scheme 1: when the indication information is a channel quality indicator table (cqi-Table) field in the RRC signaling, determining, by the terminal, the first MCS table corresponding to a value of the cqi-Table field in the RRC signaling based on the value of the cqi-Table field in the RRC signaling, wherein the cqi-Table field in the RRC signaling takes two bits, different values of the cqi-Table field in the RRC signaling indicate different MCS tables, and one value corresponds to one MCS table". That is, in the scheme 1 of Applicant's claim 1, the terminal can determine the first MCS table according to the value of the cqi-Table field, where the cqi-Table field takes two bits including four values, i.e., "00", "01", "10" and "11"; since different values of the cqi-Table field indicate different MCS tables, and one value corresponds to one MCS table, when the value of the cqi-Table field is "00", the terminal can determine a first MCS table based on the value "00" of the cqi-Table field. However, for example, as shown in Table 17 of LEE, MCS Index IMCS marked as 0, 1, 2, 3, ..., or 31, instead of bit-field. 

Examiner’s response: The examiner respectfully disagrees. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

In figure 4 Lee shows the relation between CQI table and MCS table.  In paragraph 0237, Lee teaches “the UE may be configured with a plurality of MCS tables by higher-layer signaling (e.g., RRC signaling).”  In paragraphs 0198-0201, Lee teaches:

    PNG
    media_image1.png
    478
    440
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    316
    666
    media_image2.png
    Greyscale

In paragraph 0218, Lee teaches “Alternatively, there may be a difference between the number of bits (e.g., X bits) in the CRC of a control channel that triggers a CSI transmission or schedules a channel for the CSI transmission and the number of bits in a UE ID (e.g., a Y-bit RNTI). When the number of bits in the UE ID is less than the number of the CRC bits (e.g., X>Y), all or a part of as many bits as the difference (X−Y) may be used to indicate a CQI table to be used by the UE. Alternatively, all or a part of as many bits as the difference may be used to indicate a CQI offset. All or a part of as many bits as the difference may be used to indicate both of the CQI offset and the CQI table to be used by the UE.”
In paragraph 0244, Lee teaches “Alternatively, there may be a difference between the number of bits (e.g., X bits) in the CRC of a control channel for data channel scheduling and the number of bits in a UE ID (e.g., a Y-bit RNTI). When the number of bits in the UE ID is less than the number of the CRC bits (e.g., X>Y), all or a part of as many bits as the difference (X−Y) may be used to indicate an MCS table to be used by the UE. Alternatively, all or a part of as many bits as the difference may be used to indicate an MCS offset. All or a part of as many bits as the difference may be used to indicate both of the CQI table to be used by the UE and the CQI offset.”
Therefore, Lee does teach “scheme 1: when the indication information is a channel quality indicator table (cqi-Table) field in the RRC signaling, determining, by the terminal, the first MCS table corresponding to a value of the cqi-Table field in the RRC signaling based on the value of the cqi-Table field in the RRC signaling, wherein the cqi-Table field in the RRC signaling takes two bits, different values of the cqi-Table field in the RRC signaling indicate different MCS tables, and one value corresponds to one MCS table” as recited in the amended claim 1.
Applicants are remained that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  So the Examiner considers “as many bits” as shown in the above teaching of Lee to be “two bits” within the broad meaning of the term.  The Examiner is not limited to Applicant’s definition, which is not specifically set forth in the claims.  In re Tanaka et al., 193 USPQ 139, (CCPA) 1977.


4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 4-5, 11-12, 15-17, 22-23, 26, 33-34, 37, 39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20200374911) (hereinafter Lee) in view of Nammi et al. (US 20190260495) (hereinafter Nammi).

    PNG
    media_image3.png
    265
    525
    media_image3.png
    Greyscale

	Regarding claims 1 and 23:
As shown in figures 1-11, Lee discloses a terminal (20 in figure 11), comprising: 
a memory (22 in figure 11), configured to store instructions (par 0269-0270); Page 8 of 16Appl. No. To be determinedAmdt. dated November 06, 2020Preliminary Amendment
a processor (21 in figure 11), configured to read the instructions in the memory (22 in figure 11) (par 0269-0270) to execute following processes: 
receiving RRC signaling carrying indication information and sent by a base station (10 in figure 11) through a transceiver (13 in figure 11) (figure 11 shows that UE receives higher-layer signaling (RRC) from base station 10.  See par 0010, 0222, 0231-0232, 0237), wherein the indication information indicates a first MCS table (see table 13), and the first MCS table is one of a first type of MCS tables and a second type of MCS tables (table 13 shows plurality MCS tables) (in par 0231, Lee teaches “A different MCS table may be configured according to a PDSCH mapping type. Because PDSCH mapping type B may also serve a usage other than URLLC, an MCS table may be indicated by a time domain resource allocation field. Information indicating an MCS table to be used may be added in an entry of an indication table of the time domain resource allocation field. The information indicating an MCS table to be used may be used to identify an MCS table for a target BLER. Information indicating a different MCS table depending on whether 256-ary quadrature amplitude modulation (256 QAM) is used and/or pi/2-binary phase shift keying (BPSK) is used may be transmitted UE-specifically by higher-layer signaling. For example, information indicating a QAM related to an MCS table to be used by the UE may include information indicating that the UE is to use an MCS table related to 256 QAM or information indicating that the UE is to use an MCS table related to 64 QAM or less. In another example, the MCS table related to 256 QAM may be used only when the time domain resource allocation field indicates use of an eMBB table”.  In par 0237, Lee teaches “the UE may be configured with a plurality of MCS tables by higher-layer signaling (e.g., RRC signaling)”); and 
determining the first MCS table based on the indication information (par 0231-0232, 0237); and 
the transceiver (13 in figure 11), configured to receive and send data under the control of the processor (figure 11 shows the transceiver 13 receives and send (transmit) data controlled by the processor 11);
 wherein the determining, by the terminal, the first MCS table based on the indication information by one of following schemes: 
Please note that the below limitations of the claim contain the “by one of following schemes” language in the claim.
scheme 1: 
when the indication information is a channel quality indicator table (cqi-Table) field in the RRC signaling, determining, by the terminal, the first MCS table corresponding to a value of the cqi-Table field in the RRC signaling based on the value of the cqi-Table field in the RRC signaling, wherein the cqi-Table field in the RRC signaling takes two bits, different values of the cqi-Table field in the RRC signaling indicate different MCS tables, and one value corresponds to one MCS table (table 17, par 0208-0224, 0244) (in paragraph 0244 Lee teaches “Alternatively, there may be a difference between the number of bits (e.g., X bits) in the CRC of a control channel for data channel scheduling and the number of bits in a UE ID (e.g., a Y-bit RNTI). When the number of bits in the UE ID is less than the number of the CRC bits (e.g., X>Y), all or a part of as many bits as the difference (X−Y) may be used to indicate an MCS table to be used by the UE. Alternatively, all or a part of as many bits as the difference may be used to indicate an MCS offset. All or a part of as many bits as the difference may be used to indicate both of the CQI table to be used by the UE and the CQI offset”) (Applicants are remained that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  So the Examiner considers “as many bits” as described in paragraphs 0219 and 0244 of Lee to be “two bits” within the broad meaning of the term.  The Examiner is not limited to Applicant’s definition, which is not specifically set forth in the claims.  In re Tanaka et al., 193 USPQ 139, (CCPA) 1977); 
Figure 4 of Lee below shows the relation between CQI table and MCS table.
 
    PNG
    media_image2.png
    316
    666
    media_image2.png
    Greyscale

scheme 2: determining, by the terminal, a type of the first MCS table based on the indication information; when the first MCS table is determined to be the first type of MCS tables, determining, by the terminal, the first MCS table from the first type of MCS tables based on an mcs-Table field in the RRC signaling carried by the indication information, wherein a value of the mcs-Table field in the RRC signaling is in one-to-one correspondence with each MCS table in the first type of MCS tables; or when the first MCS table is determined to be the second type of MCS tables, determining, by the terminal, the first MCS table from the second type of MCS tables based on an mcs-Table field in the RRC signaling carried by the indication information, wherein a value of the mcs-Table field in the RRC signaling is in one-to-one correspondence with each MCS table in the second type of MCS tables; 
scheme 3: when the terminal determines that the indication information carries a newly defined new-mcs-Table field in the RRC signaling configured to indicate the second type of MCS tables, determining, by the terminal, the first MCS-table from the second type of MCS tables based on a value of the new-mcs-Table field in the RRC signaling, wherein the value of the new-mcs-Table field in the RRC signaling is in one-to-one correspondence with each MCS table in the second type of MCS tables; or when the terminal determines that the indication information does not carry a new-mcs-Table field in the RRC signaling, determining, by the terminal, the first MCS table from the first type of MCS tables based on the value of the mcs-Table field in the RRC signaling carried by the indication information, wherein the value of the mcs-Table field in the RRC signaling is in one-to-one correspondence with each MCS table in the first type of MCS tables; Page 3 of 22Appl. No. 17/053,358Attorney Docket No.: 094488-1217007 Amdt. dated July 20, 2022 Response to Office Action of May 04, 2022 
scheme 4: determining, by the terminal, a type of the first MCS table based on a service- Table carried by the indication information, wherein the service-Table is a newly defined field configured to indicate a type of an MCS table, and the service-Table comprises at least one bit; and when the terminal determines that the first MCS table is the second type of MCS tables, determining, by the terminal, the first MCS table from the second type of MCS tables based on a value of a new-mcs-Table field in the RRC signaling carried by the indication information, wherein the value of the new-mcs-Table field in the RRC signaling is in one-to-one correspondence with each MCS table in the second type of MCS tables; or when the terminal determines that the first MCS table is the first type of MCS tables, determining, by the terminal, the first MCS table from the first type of MCS tables based on a value of an mcs-Table field in the RRC signaling carried by the indication information, wherein the value of the mcs-Table field in the RRC signaling is in one-to-one correspondence with each MCS table in the first type of MCS tables; 
scheme 5: determining, by the terminal, a type of the first MCS table based on a service- Table carried by the indication information, wherein the service-Table is a newly defined field configured to indicate a type of an MCS table, and the service-Table comprises at least one bit; and when the terminal determines that the first MCS table is the second type of MCS tables, determining, by the terminal, the first MCS table from the second type of MCS tables based on a value of an mcs-Table field in the RRC signaling carried by the indication information, wherein the value of the mcs-Table field in the RRC signaling is in one- to-one correspondence with each MCS table in the second type of MCS tables; or when the terminal determines that the first MCS table is the first type of MCS tables, determining, by the terminal, the first MCS table from the first type of MCS tables based on a value of an mcs-Table field in the RRC signaling carried by the indication information, wherein the value of the mcs-Table field in the RRC signaling is in one-to-one correspondence with each MCS table in the first type of MCS tables; Page 4 of 22Appl. No. 17/053,358Attorney Docket No.: 094488-1217007 Amdt. dated July 20, 2022 Response to Office Action of May 04, 2022 
scheme 6: determining, by the terminal, a type of the first MCS table based on a service- Table carried by the indication information, wherein the service-Table is a newly defined field configured to indicate a type of an MCS table, and the service-Table comprises at least one bit; and when the terminal determines that the first MCS table is the second type of MCS tables and the second type of MCS tables only comprise one MCS table, determining, by the terminal, that the first MCS table is an MCS table comprised in the second type of MCS tables; 
scheme 7: determining, by the terminal, the first MCS table corresponding to a value of the mcs-Table field in the RRC signaling based on the value of the mcs- Table field in the RRC signaling, wherein the mcs-Table field in the RRC signaling comprises at least two bits, different values of the mcs-Table field in the RRC signaling are configured to indicate different MCS tables, and one value corresponds to one MCS table. 
Lee discloses all of the subject matter as described above except for specifically teaching wherein the first type of MCS tables are MCS tables corresponding to an enhanced Mobile Broadband (eMBB) service, and the second type of MCS tables are MCS tables corresponding to an ultra-reliable low latency connection (URLLC) service.
However, Nammi in the same field of endeavor teaches wherein the first type of MCS tables are MCS tables corresponding to an enhanced Mobile Broadband (eMBB) service, and the second type of MCS tables are MCS tables corresponding to an ultra-reliable low latency connection (URLLC) service (in par 0067, Nammi teaches " In yet another example represented by performance data block 453, the network node may decide to switch the MCS table based on the type of service that the base station is serving, e.g., with respect to a user equipment. More particularly, in New Radio, a base station can serve different services such as eMBB (enhanced mobile broadband), URLLC (Ultra Reliable low latency communication), and/or mMTC (Massive Machine Type of Communication), where the requirements for MCS/CQI selection are different for each application. For example, for eMBB data applications it is preferable to use an MCS table with higher peak rate, while for URLLC applications, it is preferable to use an MCS table with more reliability (e.g., the MCS table with the majority of QPSK/16 QAM entries)”).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use MSC table as taught by Nammi to modify the MSC table of Lee in order to provide MCS table with more reliability (par 0067) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 4 and 26:
Please note that the below limitations of the claim contain numerous “OR” clauses in the claim.
Lee further discloses wherein the processor is further configured to: determine whether the indication information carries a bler-Target (par 0231, 0237); and determine the first MCS table to be the first type of MCS tables, in response to that the indication information does not carry the bler-Target field in the RRC signaling; or determine the first MCS table to be the second type of MCS tables in response to that the indication information carries the bler-Target field in the RRC signaling; or wherein the processor is further configured to: when the bler-Target field in the RRC signaling carried by the indication information is determined to be a first value, determine the first MCS table to be the second type of MCS tables; or when the bler-Target field in the RRC signaling carried by the indication information is determined to be a second value, determine the type of the first MCS table based on the value of the cqi-table field in the RRC signaling carried by the indication information.

Regarding claim 5:
Please note that the below limitations of the claim contain numerous “OR” clauses in the claim.
Lee further discloses wherein the determining, by the terminal, the type of the first MCS table based on the indication information comprises: when the terminal determines that a bler-Target field in the RRC signaling carried by the indication information is a first value (par 0231, 0237), determining that the first MCS table is the second type of MCS tables; or Page 5 of 16Appl. No. To be determinedAmdt. dated November 06, 2020Preliminary Amendmentwhen the terminal determines that the bler-Target field in the RRC signaling carried by the indication information is a second value, determining the type of the first MCS table based on the value of the cqi-Table field in the RRC signaling carried by the indication information.

Regarding claims 11 and 33:
Lee further discloses wherein the first type of MCS tables comprise 64QAM and 256QAM; and the second type of MCS tables comprise at lease an MCS table corresponding to a bler-Target field in the RRC signaling of 10-5 (par 0231, 0237).

Regarding claim 12:
As shown in figures 1-11, Lee discloses a method for determining an MCS table (abstract), comprising: 
sending, by a base station, RRC signaling carrying indication information to a terminal, to enable the terminal to determine a first MCS table based on the indication information (table 13 shows plurality MCS tables) (in par 0231, Lee teaches “A different MCS table may be configured according to a PDSCH mapping type. Because PDSCH mapping type B may also serve a usage other than URLLC, an MCS table may be indicated by a time domain resource allocation field. Information indicating an MCS table to be used may be added in an entry of an indication table of the time domain resource allocation field. The information indicating an MCS table to be used may be used to identify an MCS table for a target BLER. Information indicating a different MCS table depending on whether 256-ary quadrature amplitude modulation (256 QAM) is used and/or pi/2-binary phase shift keying (BPSK) is used may be transmitted UE-specifically by higher-layer signaling. For example, information indicating a QAM related to an MCS table to be used by the UE may include information indicating that the UE is to use an MCS table related to 256 QAM or information indicating that the UE is to use an MCS table related to 64 QAM or less. In another example, the MCS table related to 256 QAM may be used only when the time domain resource allocation field indicates use of an eMBB table”.  In par 0237, Lee teaches “the UE may be configured with a plurality of MCS tables by higher-layer signaling (e.g., RRC signaling)”), wherein the indication information indicates the first MCS table, and the first MCS table is one of a first type of MCS tables and a second type of MCS tables (par 0231-0232, 0237);
Please note that the below limitations of the claim contain numerous “OR” clauses in the claim.
wherein the indication information is a cqi-Table, wherein different values of the cqi-Table field in the RRC signaling in the RRC signaling indicate different MCS tables, and one value corresponds to one MCS table (table 17, par 0208-0224, 0237, 0244); or 
wherein the indication information carries an mcs-Table field in the RRC signaling; when the first MCS table is the first type of MCS tables, an value of the mcs-Table field in the RRC signaling is in one-to-one correspondence with each MCS table in the first type of MCS tables; or 
when the first MCS table is the second type of MCS tables, an value of the mcs-Table field in the RRC signaling is in one-to-one correspondence with each MCS table in the second type of MCS tables; or Page 6 of 22Appl. No. 17/053,358Attorney Docket No.: 094488-1217007 Amdt. dated July 20, 2022 Response to Office Action of May 04, 2022
wherein the indication information comprises a service-Table, wherein the service-Table is a newly defined field configured to indicate a type of an MCS table, and the service-Table comprises at least one bit; and when the type indicated by the service-Table is the second type, a new-mcs-Table field in the RRC signaling is carried in the indication information, and a value of the new-mcs-Table field in the RRC signaling is in one-to-one correspondence with each MCS table in the second type of MCS tables; or 
when the type indicated by the service-Table is the first type, a new-mcs-Table field in the RRC signaling is not carried in the indication information, and a value of an mcs-Table field in the RRC signaling carried by the indication information is in one-to-one correspondence with each MCS table in the first type of MCS tables; or 
wherein the indication information comprises a service-Table, the service-Table is a newly defined field configured to indicate a type of an MCS table, and the service-Table comprises at least one bit; and when the type indicated by the service-Table is the second type, the value of the mcs-Table field in the RRC signaling carried by the indication information is in one-to-one correspondence with each MCS table in the second type of MCS tables; or 
when the type indicated by the service-Table is the first type, the value of the mcs-Table field in the RRC signaling is in one-to-one correspondence with each MCS table in the first type of MCS tables; or 
wherein the indication information comprises a service-Table, the service-Table is a newly defined field configured to indicate a type of an MCS table, and the service-Table comprises at least one bit; and when the type indicated by the service-Table is the second type, and the second type of MCS tables only comprise one MCS table, the first MCS table is an MCS table comprised in the second type of MCS tables; or 
wherein the indication information is an mcs-Table field in the RRC signaling, the mcs-Table field in the RRC signaling comprises at least two bits, different values of the mcs-Table field in the RRC signaling are configured to indicate different MCS tables, and one value corresponds to one MCS table.
Lee discloses all of the subject matter as described above except for specifically teaching wherein the first type of MCS tables are MCS tables corresponding to an enhanced Mobile Broadband (eMBB) service, and the second type of MCS tables are MCS tables corresponding to an ultra-reliable low latency connection (URLLC) service.
However, Nammi in the same field of endeavor teaches wherein the first type of MCS tables are MCS tables corresponding to an enhanced Mobile Broadband (eMBB) service, and the second type of MCS tables are MCS tables corresponding to an ultra-reliable low latency connection (URLLC) service (in par 0067, Nammi teaches " In yet another example represented by performance data block 453, the network node may decide to switch the MCS table based on the type of service that the base station is serving, e.g., with respect to a user equipment. More particularly, in New Radio, a base station can serve different services such as eMBB (enhanced mobile broadband), URLLC (Ultra Reliable low latency communication), and/or mMTC (Massive Machine Type of Communication), where the requirements for MCS/CQI selection are different for each application. For example, for eMBB data applications it is preferable to use an MCS table with higher peak rate, while for URLLC applications, it is preferable to use an MCS table with more reliability (e.g., the MCS table with the majority of QPSK/16 QAM entries)”).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use MSC table as taught by Nammi to modify the MSC table of Lee in order to provide MCS table with more reliability (par 0067) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 34:
Lee further discloses a base station (10 in figure 11), comprising: a memory (12 in figure 11), configured to store instructions; a processor (11 in figure 11), configured to read the instructions in the memory to execute the method according to claim 12 and a transceiver (13 in figure 11) (figure 11 shows the transceiver 13 receives and send (transmit) data controlled by the processor 11),
Please note that the below limitations of the claim contain numerous “OR” clauses in the claim.
wherein the indication information is a cqi-Table field in the RRC signaling, wherein the cqi-Table field in the RRC signaling takes two bits, different values of the cqi-Table field in the RRC signaling indicate different MCS tables, and one value corresponds to one MCS table (table 17, par 0208-0224, 0244) (Applicants are remained that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  So the Examiner considers “as many bits” as described in paragraphs 0219 and 0244 of Lee to be “two bits” within the broad meaning of the term.  The Examiner is not limited to Applicant’s definition, which is not specifically set forth in the claims.  In re Tanaka et al., 193 USPQ 139, (CCPA) 1977); or 
wherein the indication information carries an mcs-Table field in the RRC signaling; when the first MCS table is the first type of MCS tables, an value of the mcs-Table field in the RRC signaling is in one-to-one correspondence with each MCS table in the first type of MCS tables; or 
when the first MCS table is the second type of MCS tables, an value of the mcs-Table field in the RRC signaling is in one-to-one correspondence with each MCS table in the second type of MCS tables; or 
wherein the indication information comprises a service-Table, the service-Table is a newly defined field configured to indicate a type of an MCS table, and the service-Table comprises at least one bit; and when the type indicated by the service-Table is the second type, a new-mcs-Table field in the RRC signaling is carried in the indication information, and a value of the new-mcs-Table field in the RRC signaling is in one-to-one correspondence with each MCS table in the second type of MCS tables; or 
when the type indicated by the service-Table is the first type, a new-mcs-Table is not carried in the indication information, and a value of an mcs-Table field in the RRC signaling carried by the indication information is in one-to-one correspondence with each MCS table in the first type of MCS tables; or Page 13 of 22Appl. No. 17/053,358Attorney Docket No.: 094488-1217007 Amdt. dated July 20, 2022 Response to Office Action of May 04, 2022 
wherein the indication information comprises a service-Table, the service-Table is the newly defined field configured to indicate a type of an MCS table, and the service-Table comprises at least one bit; and when the type indicated by the service-Table is the second type, the value of the mcs-Table field in the RRC signaling carried by the indication information is in one-to-one correspondence with each MCS table in the second type of MCS tables; or 
when the type indicated by the service-Table is the first type, the value of the mcs-Table field in the RRC signaling is in one-to-one correspondence with each MCS table in the first type of MCS tables; or 
wherein the indication information comprises a service-Table, the service-Table is a newly defined field configured to indicate a type of an MCS table, and the service-Table comprises at least one bit; and when the type indicated by the service-Table is the second type, and the second type of MCS tables only comprise one MCS table, the first MCS table is an MCS table comprised in the second type of MCS tables; or 
wherein the indication information is an mcs-Table field in the RRC signaling, the mcs-Table field in the RRC signaling comprises at least two bits, different values of the mcs-Table field in the RRC signaling are configured to indicate different MCS tables, and one value corresponds to one MCS table.

Regarding claim 15:
Please note that the below limitations of the claim contain an “OR” clause in the claim.
Lee further discloses wherein before the base station sends the RRC signaling carrying the indication information to the terminal, the method further comprises: determining, by the base station, a type of the first MCS table; and when the base station determines that the first MCS table is the first type of MCS tables (par 0231), determining, by the base station, that a bler-Target field in the RRC signaling does not need to be carried in the indication information; or when the base station determines that the first MCS table is the second type of MCS tables, determining, by the base station, that a bler-Target field in the RRC signaling needs to be carried in the indication information.

Regarding claims 16 and 37:
Please note that the below limitations of the claim contain numerous “OR” clauses in the claim.
Lee further discloses determine a type of the first MCS table; and when the first MCS table is determined to be the first type of MCS tables, determine that a bler-Target field in the RRC signaling does not need to be carried in the indication information (par 0231); or 
when the first MCS table is determined to be the second type of MCS tables, determine that a bler-Target field in the RRC signaling needs to be carried in the indication information; or Page 14 of 22Appl. No. 17/053,358Attorney Docket No.: 094488-1217007 Amdt. dated July 20, 2022 Response to Office Action of May 04, 2022 
wherein when a bler-Target field in the RRC signaling carried by the indication information is a first value, the bler-Target field in the RRC signaling is configured to indicate that the first MCS table is the second type of MCS tables; or 
when a bler-Target field in the RRC signaling carried by the indication information is a second value, the bler-Target field in the RRC signaling is configured to indicate that the first MCS table is the second type of MCS tables, wherein the first value and the second value are configured to indicate different MCS tables comprised in the second type of MCS tables, respectively; or
when a bler-Target field in the RRC signaling carried by the indication information is the second value, the bler-Target field in the RRC signaling is configured to indicate that the first MCS table is the first type of MCS tables.

Regarding claims 17 and 39:
Please note that the below limitations of the claim contain an “OR” clause in the claim.
Lee further discloses wherein before the base station sends the RRC signaling carrying the indication information to the terminal, the method further comprises: determining, by the base station, a type of the first MCS table (tables 13-17, par 0231-0232, 0237); and when the base station determines that the first MCS table is the second type of MCS tables, determining, by the base station, that a newly defined new-mcs-Table field in the RRC signaling configured to indicate the second type of MCS tables needs to be carried in the indication information, wherein a value of the new-mcs-Table field in the RRC signaling is in one-to-one correspondence with each MCS table in the second type of MCS tables; or when the base station determines that the first MCS table is the first type of MCS tables, determining, by the base station, that a new-mcs-Table field in the RRC signaling does not need to be carried in the indication information.

Regarding claims 22 and 44:
Lee further discloses wherein the first type of MCS tables comprise 64QAM and 256QAM; and the second type of MCS tables comprise at lease an MCS table corresponding to a bler-Target field in the RRC signaling of 10-5 (par 0162, 0231, 0237).


Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/           Primary Examiner, Art Unit 2631